Judgment unanimously modified by directing - respondents Commissioners of Elections to register such of petitioners ás shall be found to be qualified, and to issue absentee ballots to them, and as so modified affirmed, without costs. Memorandum: Petitioners, who are persons incarcerated in the Monroe County Jail awaiting trial because of their inability to make bail or serving sentences on convictions for misdemeanors, indicated their eligibility to register and vote and their desire to do so and filed their applications with the Commissioners of Elections on October 10, 1972 which was the last day for registration. The Gommisisoners of Elections refused to register them. Section 117-a of the Election Law provides for absentee voting where a qualified voter may be unable to appear because of a physical disability. We believe that petitioners, being so confined, are physically disabled from voting and should be permitted to do so by casting absentee ballots. (Appeals from judgment of Monroe Special Term dismissing petition in article 78 proceeding based upon article 14 of the Election-Law.) Present—Del Vecchio, J. P., Marsh, Moule and Henry, JJ. (Order entered Oct. 27, 1972.)